UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* CARDINAL BANKSHARES CORPORATION (Name of Issuer) Common Stock, $10.00 par value (Title of Class of Securities) 141478107 (CUSIP Number) Mr. Douglas E. Schaller Schaller Equity Partners, A North Carolina Limited Partnership 324 Indera Mills Court Winston-Salem, NC 27101 (336) 774-1515 with copies to: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101 (336) 607-7512 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 29, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 8 Pages Exhibit Index:Page 7 CUSIP No. 141478107 13D Page2 of 8 Pages 1. NAMES OF REPORTING PERSONS SCHALLER EQUITY PARTNERS, A NORTH CAROLINA LIMITED PARTNERSHIP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO – Funds of investment advisory client 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6. CITIZENSHIP OR PLACE OF ORGANIZATION NORTH CAROLINA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER N/A 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER N/A SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.8% TYPE OF REPORTING PERSON (see instructions) PN CUSIP No. 141478107 13D Page3 of 8 Pages 1. NAMES OF REPORTING PERSONS SCHALLER INVESTMENT GROUP INCORPORATED 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO – Funds of investment advisory client 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6. CITIZENSHIP OR PLACE OF ORGANIZATION NORTH CAROLINA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER N/A 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER N/A SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.8% TYPE OF REPORTING PERSON (see instructions) CO, IA CUSIP No. 141478107 13D Page4 of 8 Pages 1. NAMES OF REPORTING PERSONS SCHALLER EQUITY MANAGEMENT, INC. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO – Funds of investment advisory client 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6. CITIZENSHIP OR PLACE OF ORGANIZATION NORTH CAROLINA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER N/A 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER N/A SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.8% TYPE OF REPORTING PERSON (see instructions) CO CUSIP No. 141478107 13D Page5 of 8 Pages 1. NAMES OF REPORTING PERSONS DOUGLAS E. SCHALLER 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)[] (b)[] 3. SEC USE ONLY 4. SOURCE OF FUNDS (see instructions) OO – Funds of investment advisory client 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6. CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER N/A 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER N/A SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.8% TYPE OF REPORTING PERSON (see instructions) IN CUSIP No. 141478107 13D Page6 of 8 Pages This Amendment No.3 (this “Amendment No.3”) amends and supplements the statement on Schedule 13D (the “Schedule13D”), by (i) Schaller Equity Partners, A North Carolina Limited Partnership (the “Partnership”); (ii) Schaller Investment Group Incorporated, a North Carolina corporation (the “Adviser”); (iii) Schaller Equity Management, Inc., a North Carolina corporation (the “General Partner”) and (iv) Douglas E. Schaller, a United States citizen (“Mr. Schaller”) (collectively, the “Reporting Persons”), relating to the common stock (the “Common Stock”) of Cardinal Bankshares Corporation (the “Issuer”).Unless otherwise defined herein, capitalized terms used herein shall have such defined meanings as previously used in the Schedule13D filed by the Reporting Persons on February 17, 2011, as amended on June 6 and July 27, 2011. As of September 29, 2011, as reflected in this Amendment No.3, the Reporting Persons are reporting beneficial ownership of 151,267 shares of Common Stock (approximately 9.8% of the outstanding shares) (the “Subject Shares”). Item 4.Purpose of Transaction. Item4 is hereby supplemented, as follows: On September 29, 2011, Mr. Schaller, on behalf of the Partnership, published an open letter (the “Letter”) to the shareowners of the Issuer, many of whom reside in the Floyd, Virginia area, in The Floyd Press. The purpose of the Letter is to share information with other shareowners about Mr. Schaller’s deep concern regarding the management and strategic direction of the Issuer and the Bank of Floyd. The Letter is attached hereto as Exhibit 99.3 and is incorporated herein by reference. Item 5.Interest in Securities of the Issuer. Items 5(a) and (b)and are hereby amended and restated in their entirety, as follows: (a) and (b) Based upon the Issuer's quarterly report on Form 10-Q filed on August 12, 2011, there were 1,535,733 Shares outstanding as of August 4, 2011. Based on the foregoing, the Subject Shares represent approximately 9.8% of the Shares issued and outstanding. The ownership of the Reporting Persons is as follows: Schaller Equity Partners Schaller Investment Group Schaller Equity Management, Inc. Douglas E. Schaller (a) Amount Beneficially Owned: (b) Percent of Class: 9.8% 9.8% 9.8% 9.8% (c) Number of Shares to Which Reporting Person Has: (i) Sole Voting Power: N/A N/A N/A N/A (ii) Shared Voting Power: (iii) Sole Dispositive Power: N/A N/A N/A N/A (iv) Shared Dispositive Power: CUSIP No. 141478107 13D Page 7 of 8 Pages The Adviser, as the investment adviser to the Partnership, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Subject Shares. Furthermore, by virtue of Mr. Schaller’s position as President of the General Partner and the President of the Adviser, he could be deemed to share the power to vote or direct the vote of (and share power to dispose or direct the disposition of) the Subject Shares. (c) All of the Reporting Persons’ purchases in the Shares since the last Amendment to this Schedule 13D are set forth below. The Reporting Persons have not sold any Shares in the last 60 days. All of the following trades were effected on the OTCBB. Purchaser Date of Purchase Quantity of Shares Purchased Price Per Share Schaller Equity Partners 08/02/2011 Schaller Equity Partners 08/03/2011 (d) Not applicable. (e) Not applicable. Item 7.Material to Be Filed as Exhibits. Exhibit 99.3Open Letter from Douglas E. Schaller, on behalf of the Partnership, as published in The Floyd Press on September 29, 2011. CUSIP No. 141478107 13D Page 8 of 8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 29, 2011 SCHALLER EQUITY PARTNERS, A NORTH CAROLINA LIMITED PARTNERSHIP By: Schaller Equity Management, Inc., General Partner By: /s/ Douglas E. Schaller Name: Douglas E. Schaller Title: President Date: September 29, 2011 SCHALLER EQUITY MANAGEMENT, INC. By: /s/ Douglas E. Schaller Name: Douglas E. Schaller Title: President Date: September 29, 2011 SCHALLER INVESTMENT GROUP INCORPORATED By: /s/ Douglas E. Schaller Name: Douglas E. Schaller Title: President Date: September 29, 2011 /s/ Douglas E. Schaller Douglas E. Schaller
